Citation Nr: 0908945	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-40 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for lumbar strain, to 
include as secondary to service-connected degenerative joint 
disease of the knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1980 to March 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board is cognizant of the fact that the Veteran's case 
has already been remanded in the past.  Consequently, the 
Board wishes to assure the Veteran that it would not be 
remanding this case again unless it was essential for a full 
and fair adjudication of his claim.

The Veteran's representative presented written argument in 
February 2009 asserting that the Board's July 2008 remand 
instructions had not been adequately complied with and 
requested that the matter again be remanded pursuant to 
Stegall v. West, 
11 Vet. App. 268, 271 (1998) (a remand by the Board confers 
upon the Veteran, as a matter of law, the right to compliance 
with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand).  

In the July 2008 remand, the AMC was requested to provide the 
Veteran with an additional VA examination with nexus opinion.  
The examiner was instructed to provide a medical opinion as 
to whether there was clear and unmistakable evidence that the 
Veteran's lumbar strain existed prior to service and, if so, 
whether it was aggravated by his military service beyond its 
natural progression.  In addition, the remand requested that 
the examiner provide an opinion as to whether it was "at 
least as likely as not" that the Veteran's current low back 
disability was secondary to his service-connected 
degenerative joint disease of the knees and to provide a 
thorough explanation in support of the conclusion.  The Board 
requested that the examiner specifically address the VA 
outpatient treatment records dated in 1996 and 2003 wherein 
the Veteran complained of low back pain in conjunction with 
his bilateral knee pain.  

Pursuant to the July 2008 remand directives, the Veteran was 
afforded a VA examination in August 2008.  In the examination 
report, the examiner stated that there was clear and 
unmistakable evidence that the Veteran's current low back 
disability pre-existed service and that it was not aggravated 
by the Veteran's military service beyond its natural 
progression.  With respect to the Veteran's claim for service 
connection on a secondary basis, the examiner only stated 
that the Veteran's low back disability pre-existed service 
and, consequently, could not be secondary to the Veteran's 
service-connected degenerative joint disease of the knees.  
However, the examiner did not provide an opinion as to 
whether the Veteran's low back disability was aggravated by 
his service-connected degenerative joint disease of the 
knees.  The Board notes that service connection on a 
secondary basis can be established if the current disability 
was either proximately caused by or proximately aggravated by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Furthermore, the examiner did not 
specifically address the VA outpatient treatment records as 
requested by the Board in the July 2008 remand.  The 
examiner's opinion as to secondary service connection is not 
responsive to the Board's July 2008 remand directives.  The 
Board is obligated by law to ensure that the RO/AMC complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Therefore, the Board agrees with the 
Veteran's representative and the claim must be remanded for 
an additional medical opinion to comply with the July 2008 
remand directives.  

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded due process of law.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims folder to 
the examiner who conducted the August 2008 
VA examination.  The examiner should offer 
an opinion as to whether it is at least as 
likely as not (a 50 percent or higher 
degree of probability) that any low back 
disability is proximately due to or the 
result of the service-connected 
degenerative joint disease of the knees.  
The examiner should also provide an 
opinion as to whether it is at least 
likely as not that any low back disability 
was aggravated by the service-connected 
degenerative joint disease of the knees.  
The examiner should note that aggravation 
is defined for legal purposes as a 
permanent worsening of the underlying 
condition beyond the natural progress of 
the disorder, versus a temporary flare-up 
of symptoms.  If the examiner determines 
that a low back disability was aggravated 
by the service-connected degenerative 
joint disease of the knees, the examiner 
should identify the level of disability 
caused by the degenerative joint disease 
of the knees to the extent possible.  The 
examiner should also specifically address 
the 1996 and 2003 VA outpatient treatment 
records.  The examiner should provide a 
thorough rationale for any opinion 
reached.  The Veteran may be recalled for 
examination, if deemed warranted.

If the examiner who conducted the August 
2008 VA examination is not available, the 
AMC/RO should schedule the Veteran for 
examination by a suitably qualified 
examiner to obtain the opinions requested 
above.  The claims folder must be made 
available to the examiner for review of 
pertinent documents and examination 
reports therein and the examiner must 
indicate that the claims folder was 
reviewed.   

2.  Thereafter, the RO should readjudicate 
the claim of service connection for lumbar 
strain, to include as secondary to the 
service-connected degenerative joint 
disease of the knees.  If the benefit 
sought on appeal is denied, the Veteran 
and his representative should be provided 
a supplemental statement of the case and 
provided the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

